FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MATTHEW C. KILGORE, individually         
and on behalf of all others
similarly situated; WILLIAM BRUCE
FULLER, individually and on behalf
of all others similarly situated,
                 Plaintiffs-Appellees,
                  v.                            No. 09-16703
KEYBANK, NATIONAL ASSOCIATION,                   D.C. No.
successor in interest to KeyBank             3:08-cv-02958-TEH
USA, N.A.; KEY EDUCATION
RESOURCES, a division of KeyBank
National Association; GREAT
LAKES EDUCATION LOAN SERVICES,
INC., a Wisconsin corporation,
             Defendants-Appellants.
                                         




                             11857
11858          KILGORE v. KEYBANK, NAT’L ASS’N.



MATTHEW C. KILGORE, individually         
and on behalf of all others
similarly situated; WILLIAM BRUCE
FULLER, individually and on behalf
of all others similarly situated,
                Plaintiffs-Appellants,
                                                No. 10-15934
                  v.
KEYBANK, NATIONAL ASSOCIATION,                   D.C. No.
                                             3:08-cv-02958-TEH
successor in interest to KeyBank
                                                   ORDER
USA, N.A.; KEY EDUCATION
RESOURCES, a division of KeyBank
National Association; GREAT
LAKES EDUCATION LOAN SERVICES,
INC., a Wisconsin corporation,
              Defendants-Appellees.
                                         
                  Filed September 21, 2012


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Fed-
eral Rule of Appellate Procedure 35(a) and Ninth Circuit Rule
35-3. The three-judge panel opinion shall not be cited as pre-
cedent by or to any court of the Ninth Circuit.